Citation Nr: 0010633	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  95-12 866A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for postoperative 
residuals of surgical repair, right shoulder, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for chronic 
dislocations, left shoulder, currently evaluated as 20 
percent disabling.

3.  Entitlement to an increased (compensable) evaluation for 
ligamentous strain, right knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from December 1970 to 
May 1974.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of October 1994, by 
the Pittsburgh Regional Office (RO), which denied the 
veteran's claim of entitlement to increased ratings for his 
service-connected postoperative residuals of surgical repair 
of the right shoulder, chronic dislocations of the left 
shoulder, and ligamentous strain of the right knee.  The 
notice of disagreement with this determination was received 
in April 1995.  The statement of the case was issued in April 
1995.  The substantive appeal was received in May 1995.  The 
veteran appeared and offered testimony at a hearing before a 
hearing officer at the RO in June 1995, and a transcript of 
the hearing is of record.  A VA compensation examination was 
conducted in February 1996.  A hearing officer's decision was 
entered in February 1996, which confirmed the denial of the 
veteran's claim for increased ratings of his service-
connected disabilities.  A supplemental statement of the case 
was issued in March 1996.  

The veteran appeared at another hearing before a hearing 
officer at the RO in December 1996, at which time he offered 
testimony regarding the disabilities on appeal.  Additional 
medical records were received in January 1997.  A Hearing 
Officer's Decision was entered in February 1997, which 
increased the evaluation for the right shoulder disorder from 
10 percent to 20 percent, effective August 14, 1994; the 
hearing officer also increased the evaluation for the left 
shoulder from 0 percent to 10 percent, effective August 14, 
1994.  However, the hearing officer confirmed and continued 
the noncompensable evaluation for the service-connected right 
knee disorder.  The appeal was received at the Board in March 
2000.  

The United States Court of Appeals for Veterans Claims has 
held that, in a claim for an increased rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law or regulations, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit available is awarded.  AB v. Brown, 6 Vet.App. 35, 38 
(1993).  The Court further held that, where a claimant has 
filed a notice of disagreement as to an RO decision assigning 
a particular rating, a subsequent RO decision awarding a 
higher rating, but less than the maximum available benefit, 
does not abrogate the appeal.  Id.  In this case, the claims 
for increased ratings for the right and left shoulders and 
for a right knee disorder remain before the Board for 
appellate review.  

The veteran has been represented throughout his appeal by The 
American Legion, which submitted written argument to the 
Board in April 2000.  


REMAND

The veteran essentially contends that his service-connected 
disabilities have increased in severity over the years, and 
warrant increased ratings.  He indicates that he has constant 
pain in his shoulders, which causes limitation of motion.  He 
also asserts that he has constant dislocation in both 
shoulders.  At his personal hearing in December 1996, the 
veteran indicated that he had special problems with his 
shoulders as a result of changes in the weather, the right 
worse than the left; he noted that he had had to learn to use 
his left hand.  He reported that he had been limited in his 
work at the Post Office as a result of his shoulder problems, 
and that he had problems with repetitive motions.  The 
veteran also reported that he had to undergo physical therapy 
and missed quite a bit of work.  He related that he was 
taking 800 mg of Motrin three times a day, and used heat 
treatments for relief of discomfort in the shoulders.  The 
veteran also testified that the main problem with his right 
knee was occasional swelling, which required the use of an 
Ace bandage on the knee; he also reported the occasional use 
of a cane.  He reported that walking and other physical 
activities caused increased pain and swelling in the right 
knee.  

The Board notes that the most recent, February 1996, VA 
examination report indicates that the veteran complained of 
pain in both knees.  A general physical examination only 
reported findings of full range of motion in the right knee 
with crepitation and discomfort, and a specific joint 
examination noted no objective observations with regard to 
the veteran's right knee, to include radiological studies of 
the knee.  However, during the personal hearing in December 
1996, the veteran testified of occasional swelling of the 
right knee, requiring use of an Ace bandage.  Finally, the 
evidentiary record appears to demonstrate that the veteran's 
right and left shoulder disorders, as well as his right knee 
disorder, have impaired his ability to maintain employment.  

In DeLuca v. Brown, 8 Vet.App. 202 (1995), the Court held 
that 38 C.F.R. §§ 4.40 and 4.45 were not subsumed within the 
diagnostic codes under which a veteran's disabilities are 
rated.  Therefore, the Board has to consider the "function 
loss" of a musculoskeletal disability under 38 C.F.R. 
§ 4.40, separate from any consideration of the veteran's 
disability under the diagnostic codes.  Functional loss may 
occur as a result of weakness or pain on motion of the 
affected body part.  38 C.F.R. § 4.40.  The factors involved 
in evaluating, and rating, disabilities of the joints 
include: weakness; fatigability; incoordination; restricted 
or excess movement of the joint; or, pain on movement.  38 
C.F.R. § 4.45.  These factors do not specifically relate to 
muscle or nerve injuries independently of each other, but 
rather, refer to overall factors which must be considered 
when rating the veteran's joint injury.

In another decision, the Court has reemphasized its DeLuca 
holding:

Under 38 C.F.R. § 4.40 (1996), the Board is 
required to consider the impact of pain in making 
its rating determination.  Schafrath v. Derwinski, 
1 Vet.App. 589, 593 (1991).  The Board is required 
to provide a statement of its reasons and bases 
with respect to that aspect of the determination 
as well.  Ibid. (citing Gilbert, 1 Vet.App. at 
58).  Although section 4.40 does not require a 
separate rating for pain, it does promulgate 
guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal 
function.  See generally 38 C.F.R. § 4.71(a) 
(1996).  The fact that a specific rating for pain 
is not required by section 4.40 does not relieve 
the BVA from its obligation to provide a statement 
of reasons or bases pertaining to that regulation.  
See DeLuca v. Brown, 8 Vet.App. 202, 207 (1995).

Spurgeon v. Brown, 10 Vet.App. 194, 196 (1997).

As noted above, during the December 1996 hearing at the RO, 
the veteran testified that he had pain and dislocations on 
use of the shoulders, with resulting incapacity.  The hearing 
officer specifically noted that the veteran was unable to 
raise either arm above shoulder level directly from his side.  
Accordingly, an examination that addresses the DeLuca 
requirements must be accomplished.  

In our view, the February 1996 medical examination report 
does not contain sufficient detail regarding the effects of 
pain upon the veteran's ability to use his shoulders and 
right knee, in order for the Board to determine whether pain 
could significantly limit functional ability during flare-ups 
or when the shoulders are used repeatedly over a period of 
time, or the degree of additional range-of-motion loss due to 
pain on use or during flare-ups.  The above judicial 
precedents, when considered in light of the VA examination 
findings, make it necessary for the veteran to undergo a VA 
orthopedic examination for assessment of the functional loss 
associated with the service-connected right and left shoulder 
and right knee disorders.  

Moreover, the record indicates that the veteran currently has 
degenerative joint disease in both shoulders.  Therefore, 
consideration should be given as to whether the veteran is 
shown to have separate and distinct manifestations from the 
same injury, which would permit rating under several 
diagnostic codes.  See Esteban v. Brown, 6 Vet.App. 259, 261-
62 (1994).  

The Court has also held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet.App. 171 (1991) and Halstead v. 
Derwinski, 3 Vet.App. 213 (1992).  Also, in the context of 
claims for increased ratings, the duty to assist the veteran 
includes the duty to provide him with thorough and 
contemporaneous examinations.  See, e.g., Caffrey v. Brown, 6 
Vet.App. 377 (1994); Weggenmann v. Brown, 5 Vet.App. 281 
(1993); Olson v. Principi, 3 Vet. App. 480 (1992).  In light 
of the complaints of increased symptomatology and the length 
of time since the veteran's last VA examination, a new VA 
examination should be scheduled to assess the severity of the 
veteran's service-connected disorders.  Caffrey, supra, at 
381.  

The Board notes that there may be additional medical evidence 
available that is not already on file.  Noted in this regard 
is the absence of any clinical record of treatment since 
1996.  Copies of any records of ongoing treatment for 
symptoms of the veteran's service-connected bilateral 
shoulder and right knee disorders should be obtained and 
associated with the claims file before the veteran undergoes 
further examination.  See Murincsak v. Derwinski, 2 Vet.App. 
363 (1992).  

Under the circumstances of this case, the Board finds that 
further assistance is required prior to the appellate 
disposition of the veteran's claims.  Accordingly, the case 
is hereby REMANDED to the RO for the following action: 

1.  The RO should contact the veteran and ask him 
to identify (by names, addresses, and dates) any 
sources of VA or non-VA treatment for his service-
connected post-operative residuals of repair of 
the right shoulder, recurrent dislocation of the 
left shoulder, and ligamentous strain of the right 
knee, since February 1996.  The RO should then 
secure copies of all identified records and 
associate them with the claims folder.  38 C.F.R. 
§ 3.159 (1999).  

2.  Following completion of the above action, the 
veteran should be afforded VA orthopedic and 
neurological examinations to determine the current 
severity of the service-connected right shoulder 
and left shoulder disorders.  The RO should ensure 
that the notice of the examination is sent to the 
veteran's current address.  The veteran should be 
notified of the potential consequences should he 
fail to report for a scheduled examination.  The 
claims folder must be made available to the 
examiner(s) prior to the examinations.  All 
necessary diagnostic testing should be done to 
determine the full extent of all disability 
present.  All disability should be evaluated in 
relation to its history, with emphasis on the 
limitation of activity and functional loss due to 
pain imposed by the disability at issue in light 
of the entire recorded history.  

a.  The orthopedic examiner should provide 
complete range of motion, in degrees, for the 
right and left shoulders.  For VA rating 
purposes, normal shoulder flexion is from 0 to 
180 degrees.  Normal shoulder abduction is from 
0 to 180 degrees.  Normal shoulder internal and 
external rotations are to 90 degrees.  38 
C.F.R. Part 4, § 4.71, Plate I (1999).  The 
examiner should indicate whether the veteran 
has other impairment of the humerus, including 
loss of the head of the humerus, nonunion, 
fibrous union, malunion or recurrent 
dislocation.  If there is dislocation, the 
frequency of the episodes should be noted, and 
it should be noted whether there is guarding of 
all arm movements or guarding of movement only 
at shoulder level.  In addition to the above, 
the examiner should indicate whether the 
veteran has impairment of the clavicle or 
scapula, including malunion, dislocation, 
nonunion, or loose movement.  The examiner 
should also determine whether there is any 
pain, weakened movement, excess fatigability, 
or incoordination on movement, and whether 
there is likely to be additional range-of-
motion loss or ankylosis of the service-
connected left shoulder due to any of the 
following: (1) pain on use, including flare 
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The above 
determinations must, if feasible, be expressed 
in terms of the degree of additional range of 
motion loss due to pain on use or during flare-
ups under § 4.45.  If there is functional 
ankylosis, the position, in degrees, should be 
given.  Also, if the examiner is unable to make 
any determination, it should be so indicated on 
the record.  The factors upon which any medical 
opinion is based should be set forth for the 
record.  

b.  The neurological examiner should determine 
whether the veteran has any neurological 
manifestations referable to the service-
connected disabilities at issue.  If so, all 
such manifestations should be described in 
detail, and the nerve affected and severity 
thereof should be indicated.  All factors upon 
which any medical opinion is based must be set 
forth for the record.  

3.  In conjunction with the above, the RO should 
schedule the veteran for examination to determine 
the nature and extent of his right knee disorder.  
Following examination, the examiner should 
specifically identify all symptomatology 
attributable to the veteran's right knee 
disability.  The examiner should determine whether 
the veteran's right knee disability is productive 
of pain with use, weakened movement, excess 
fatigability, and/or incoordination.  The examiner 
should delineate and describe in detail all 
functional loss associated with the service-
connected right knee disability, especially on use 
and due to flare-ups.  The clinical history and 
objective findings should cover factors of 
weakened movement, excess fatigability with use, 
and incoordination.  All indicated tests and 
studies should be performed, including active and 
passive range of motion of the right knee. The 
examiner should also express an opinion as to 
whether there is adequate pathology present to 
support the veteran's subjective complaints or 
objective evidence of pain on motion.  The 
examiner is also requested to specifically offer 
an opinion as to whether the veteran currently has 
instability of the right knee.  The rationale for 
all conclusions and opinions expressed and a 
comprehensive report should be provided.  As 
above, the claims folder must be made available to 
the examiner prior to the examination.

4.  Thereafter, the RO should review the claims 
file to ensure that all of the foregoing requested 
development has been completed.  In particular, 
the RO should review the requested examination 
report(s) and required opinions to ensure that 
they are responsive to and in complete compliance 
with the directives of this remand and if they are 
not, the RO should implement corrective 
procedures.  Stegall v. West, 11 Vet.App. 268 
(1998).  

5.  Thereafter, the RO should readjudicate the 
veteran's claims in light of the additional 
evidence added to the record, and all factors 
enumerated in the Court's decision in DeLuca, 
supra, including 38 C.F.R. §§ 4.40, 4.45.  If the 
decision remains adverse to the veteran, both he 
and his representative should be furnished a 
supplemental statement of the case which 
summarizes the pertinent evidence, all applicable 
law and regulations, including the provisions of 
38 C.F.R. §§ 4.40, 4.45, and reflects detailed 
reasons and bases for the decision.  They should 
then be afforded the applicable time period in 
which to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  

By this Remand the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this Remand is to further develop 
the record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of this appeal.  38 C.F.R. § 20.1100(b) (1999).



- 10 -


